DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The amendments received on 10/28/2021 have been entered, considered, and an action on the merits follows.
Previous drawing and claim objections are hereby withdrawn due to the amended drawing and claims.
Previous claim rejections under 35 U.S.C. 112(b) are hereby withdrawn due to the received amended claims and the examiner’s amendments listed in the Office Action below.
Applicant’s amendments, along with examiner’s amendments listed below, have obviated the rejections of record, thus, placing claims 10 and 12-30 in condition for allowance, which is addressed in the Office Action below.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Donald Muirhead (Reg. No. 33,978) on 02/03/2022. See attached Interview Summary for details.
The application has been amended as follows:
Claim 16:
The device according to claim 14, wherein the first sleeve and the second sleeve are displaceable parallel to [[an]] the axis 

Claim 23:
The device according to claim 21, wherein the first sleeve and the second sleeve are displaceable parallel to [[an]] the axis 

Claim 25:
The device according to claim 14, wherein the first sleeve is displaceable parallel to [[an]] the axis 

Claim 27:
The device according to claim 14, further comprising: a washing lance having cleaning nozzles oriented toward the second filter, the washing lance arranged inside the rotor between the second filter and [[an]] the axis of the rotor.

Allowable Subject Matter
Claims 10 and 12-30 are allowed.
Applicant’s amendments and the examiner’s amendments listed above have obviated the rejections of record. It is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitations from claim 10 obvious in combination with the rest of the claimed limitations set forth in the independent claim:
“…at least one scraper fastened on the first sleeve in the conveyance channel and protruding radially from the first sleeve toward the second filter for cleaning a portion of the filter cake off of the second filter.”
The following closest prior arts fall short for the following reasons:
Wertenbruch (US 1299524 A) discloses a screw press comprising a first sleeve (figure 1, element “I”), but fails to disclose a scraper fastened to and protruding inwardly from the first sleeve towards the rotor.  Gilbert (FR 2815288 A1) teaches a screw press comprising a first sleeve (figure 2, element 8) and a scraper (5), but Gilbert further teaches the scraper fastened to and protruding from a housing (2) and not the first sleeve (8) as claimed. To modify Wertenbruch in view of Gilbert to read onto the claimed limitation would require hindsight.
The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would require hindsight, as discussed above.

Applicant’s amendments filed and the examiner’s amendments listed above have obviated the rejections of record. It is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitations from claim 14 obvious in combination with the rest of the claimed limitations set forth in the independent claim:
The following closest prior arts fall short for the following reasons:
“…a second sleeve disposed in the conveyance direction from the first sleeve, wherein the second sleeve is displaceable using a drive in a direction of an axis of the rotor, has a smaller internal diameter than an internal diameter of the first sleeve and encloses the rotor with a clearance.”



Wertenbruch, Voith (DE 202015009140 U1), Gilbert, Takao (US 20090050580 A1), Ikeda (WO 2015064176 A1), and Li (CN 200973996 Y) do not disclose a second sleeve.
Scheucher et al. (US 20060174781 A1) discloses a screw press comprising a first sleeve (figure 1, element 7) being actuated by a hydraulic drive (11), but does not disclose a second sleeve.
Omori et al. (JP 2002160092 A) discloses a screw press comprising a first sleeve (figure 1, element 2a) and a second sleeve (5b), but fails to disclose the first sleeve peeling an outer layer of filter cake. Similarly, Tamura et al. (JP 2003136291 A) discloses a screw press comprising a first sleeve (figure 1, element 2a) and a second sleeve (5b), but fails to disclose the first sleeve peeling an outer layer of filter cake.
The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitations, and no motivation is found to modify the prior art to obtain the claimed inventions. To modify the prior art to obtain the claimed invention would require hindsight since no motivation is found to include a second sleeve for the aforementioned prior arts.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725